Exhibit 10.1

Execution Copy

REPORTING EXTENSION AGREEMENT

This REPORTING EXTENSION AGREEMENT (this “Agreement”), is dated as of March 14,
2019 (the “Effective Date”), by and among WAGEWORKS, INC., a Delaware
corporation (the “Borrower”), the several financial institutions from time to
time party to the Credit Agreement (as defined below), as lenders (the
“Lenders”), and MUFG UNION BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”) and as Swing Line Lender and L/C Issuer.

BACKGROUND

A.    Borrower, Lenders and Agent are parties to the Second Amended and Restated
Credit Agreement, dated as of April 4, 2017, as amended, modified, supplemented,
extended or restated from time to time (collectively, the “Credit Agreement”),
pursuant to which the Lenders have agreed, subject to and on the terms and
conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B.    Pursuant to the Credit Agreement, after giving effect to the Reporting
Extension Agreements, dated as of March 22, 2018 and June 28, 2018, each by and
among Borrower, the Required Lenders and Agent (the “Existing Extension
Agreements”), on or before March 16, 2019, among other things:

i.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
restated audited consolidated financial statements (as described in
Section 7.01(a) of the Credit Agreement) for the fiscal year ending December 31,
2016 (the “FY2016 Audited Restated Financial Statements”) and (b) accompanying
amended and restated Compliance Certificate (“FY2016 Restated Compliance
Certificate”);

ii.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
audited consolidated financial statements for the fiscal year ending
December 31, 2017 (the “FY2017 Audited Financial Statements”) and
(b) accompanying amended and restated Compliance Certificate (“FY2017 Compliance
Certificate”);

iii.    Borrower is required to have filed with the SEC, and delivered to Agent
and the Lenders, Borrower’s Form 10-K Annual Report for the fiscal year ending
December 31, 2017, which shall include presentation of the FY2016 Audited
Restated Financial Statements (the “FY2017 10-K”);

iv.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
restated consolidated financial statements (as described in Section 7.01(b) of
the Credit Agreement) for the fiscal quarters ending March 31, 2016, June 30,
2016, September 30, 2016, March 31, 2017, June 30, 2017 and September 30, 2017
(“FY2016 and FY2017 Quarterly Restated Financial Statements”) and
(b) accompanying amended and restated Compliance Certificates (“FY2016 and
FY2017 Quarterly Restated Compliance Certificates”);

v.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
consolidated financial statements (as described in Section 7.01(b) of the Credit
Agreement) for the fiscal quarters ending March 31, 2018, June 30, 2018 and
September 30, 2018 (“FY2018 Quarterly Financial Statements”) and
(b) accompanying amended and restated Compliance Certificates (“FY2018 Quarterly
Compliance Certificates”);

vi.    Borrower is required to have filed with the SEC, and delivered to Agent
and the Lenders, Borrower’s Form 10-Q Quarterly Reports for the fiscal quarters
ending March 31, 2018, June 30, 2018 and September 30, 2018 (the “FY 2018
10-Qs”);



--------------------------------------------------------------------------------

vii.    Borrower is required to deliver to Agent and the Lenders, (a) Borrower’s
audited consolidated financial statements for the fiscal year ending
December 31, 2018 (“FY2018 Audited Financial Statements”) and (b) accompanying
Compliance Certificate (“FY2018 Compliance Certificate”); and

viii.    Borrower is required to have filed with the SEC, and delivered to Agent
and the Lenders, Borrower’s Form 10-K Annual Report for the fiscal year ending
December 31, 2018 (the “FY2018 10-K”).

C.    Borrower has delivered to Agent and the Lenders, Borrower’s unaudited
consolidated balance sheet as of the end of Borrower’s fiscal year ending
December 31, 2018, and the related unaudited consolidated statements of income
or operations, retained earnings, changes in stockholders’ equity and cash flows
for such fiscal year, prepared in accordance with GAAP, subject only to audit
adjustments and the absence of footnotes (the “FY2018 Internally Prepared
Financial Statements”).

D.    Borrower has delivered to Agent and the Lenders notice that Borrower is
not able to comply with, and intends not to comply with, the foregoing reporting
requirements of Sections 7.01 and 7.02 of the Credit Agreement and the Existing
Extension Agreements with respect to the FY2016 Audited Restated Financial
Statements, the FY2017 Audited Financial Statements, the FY2016 and FY2017
Quarterly Restated Financial Statements, the FY2018 Quarterly Financial
Statements, the FY2018 Audited Financial Statements, the FY2016 Restated
Compliance Certificate, the FY2017 Compliance Certificate, the FY2016 and FY2017
Quarterly Restated Compliance Certificates, the FY2018 Quarterly Compliance
Certificates, the FY2018 Compliance Certificate, the FY2017 10-K, the FY2018
10-Qs and the FY2018 10-K, and Borrower has requested that Agent and Lenders
extend the dates by which delivery of the foregoing is required under the Credit
Agreement and the Existing Extension Agreements, as set forth herein.

E.    While they under no obligation to do so, the Required Lenders party hereto
and Agent, are willing to extend such reporting deadlines under the Credit
Agreement on and subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.    Incorporation of Recitals: Definitions. Each of the above recitals is
incorporated herein as true and correct and is relied upon by Agent and each
Lender in agreeing to the terms of this Agreement. Any capitalized term used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.

2.    Limited Extensions.

a.    Subject to the satisfaction of each of the conditions set forth herein,
Agent and Lenders hereby extend the date by which Borrower must deliver to Agent
and the Lenders (and file with the SEC, as applicable):

i.    FY2016 Audited Restated Financial Statements, the FY2017 Audited Financial
Statements, the FY2016 and FY2017 Quarterly Restated Financial Statements, the
FY2018 Quarterly Financial Statements, FY2016 Restated Compliance Certificate,
the FY2017 Compliance Certificate, the FY2016 and FY2017 Quarterly Restated

 

2



--------------------------------------------------------------------------------

Compliance Certificates, the FY2018 Quarterly Compliance Certificates, the
FY2017 10-K, and the FY2018 10-Qs (which annual and quarterly financial
statements and reports may be provided as part of a multi-year comprehensive
Form 10-K, and delivery to Agent and the Lenders (and filing with the SEC) of
such comprehensive Form 10-K shall satisfy the requirement to deliver and file
the FY2016 Audited Restated Financial Statements, the FY2017 Audited Financial
Statements, the FY2016 and FY2017 Quarterly Restated Financial Statements, the
FY2018 Quarterly Financial Statements, the FY2017 10-K, and the FY2018 10-Qs, to
the extent such periods are covered thereby) to March 19, 2019 (the “March
Extended Delivery Date”); and

ii.    the FY2018 Audited Financial Statements, the FY2018 Compliance
Certificate, and the FY2018 10-K, to May 10, 2019 (or if earlier, five
(5) Business Days after the date filed with the SEC) (“Outside Extended Delivery
Date”).

b.    Without limiting the conditions set forth in Section 5 below, the
extensions set forth above are subject to compliance by Borrower with the
following covenants, and Borrower hereby covenants and agrees that it shall
comply with each of the following:

i.    by no later than the March Extended Delivery Date, Borrower shall deliver
to Agent and the Lenders, and file with the SEC, as applicable, the items listed
in Section 2.a.i. above;

ii.    by no later than the Outside Extended Delivery Date, Borrower shall
deliver to Agent and the Lenders, and file with the SEC, as applicable, the
items listed in Section 2.a.ii. above;

iii.    Borrower shall promptly report to Agent any findings in the preparation
of the FY2018 Audited Financial Statements which are materially different than
as reported in the FY2018 Internally Prepared Financial Statements;

iv.    there shall be no material difference, as determined by Agent in its good
faith business judgment, between (A) the FY2018 Internally Prepared Financial
Statements and the FY2018 Audited Financial Statements, (B) Borrower’s
internally-prepared quarterly financial statements for the fiscal quarters
ending March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018
delivered to Agent and the Lenders prior to the date hereof and the financial
statements included in Borrower’s FY2018 10-Qs; and

v.    Borrower shall pay to Agent for the account of each Lender providing its
consent to this Agreement, a fee equal to twenty-five one thousandths of one
percent (0.025%) of the Commitment of each such Lender (the “Third Extension
Fee”), which shall be fully-earned and non-refundable as of the date of this
Agreement, and shall be payable on the Effective Date of this Agreement.

3.    Event of Default; Updated Compliance Certificates. Failure to deliver the
items noted in Section 2 above by the deadlines noted therein, and/or any
failure to comply with, or any violation of, any of the covenants in Section 2
hereof shall result in an immediate Event of Default without the benefit of any
cure or grace period. The updated quarterly and annual Compliance Certificates
covering periods during Borrower’s 2016, 2017 and 2018 fiscal years shall
include certifications regarding any changes to the financial covenants and
ratios under Section 7.13 of the Credit Agreement that were previously reported
by Borrower. Borrower acknowledges and agrees that any change to a previously
reported

 

3



--------------------------------------------------------------------------------

Consolidated Leverage Ratio that results in a higher Applicable Rate for the
relevant period, will result in additional interest and/or fees owing by
Borrower under Section 2.10(b) of the Credit Agreement, and Borrower agrees to
pay such amounts upon demand by Agent.

4.    Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, Agent and each Lender that:

a.    All of the representations and warranties of Borrower set forth in the
Credit Agreement and each other Loan Document to which Borrower is a party were
true and correct as of the date originally made, and are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date);
provided that the foregoing materiality qualifications shall not apply to any
representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

b.    Borrower has the power and authority to execute this Agreement, and the
execution, delivery, and performance by Borrower of this Agreement and the other
documents, instruments and agreements to which Borrower is a party delivered or
to be delivered in connection herewith (i) are within the corporate powers of
Borrower and have been duly authorized by all necessary corporate action on the
part of Borrower, (ii) do not require any approval or consent of any
Governmental Authority or any other third party consent, except those which have
been duly obtained and are in full force and effect and those the failure of
which to obtain could not be reasonably expected to have a Material Adverse
Effect, (iii) do not and will not conflict with or violate any applicable Law or
Borrower’s Organization Documents, (iv) do not result in any breach of or
constitute a default under any Contractual Obligation to which Borrower is a
party, and (v) do not result in or require the creation or imposition of any
Lien upon any of the assets or properties of Borrower or any of its
Subsidiaries;

c.    This Agreement and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by Debtor Relief Law, (ii) enforcement may be subject to general
principles of equity, and (iii) the availability of the remedies of specific
performance and injunctive relief may be subject to the discretion of the court
before which any proceedings for such remedies may be brought;

d.    No event has occurred or failed to occur, and after and as a result of
giving effect to this Agreement will occur, that is, or, with notice or lapse of
time or both would constitute, a Default, an Event of Default, or a breach or
failure of any condition under any Loan Document;

e.    As of the date hereof, Borrower has no Material Subsidiaries, or
Subsidiaries that are required to be designated as Material Subsidiaries under
the Loan Documents;

f.    After and as a result of giving effect to this Agreement, Borrower has no
offset, defense, claim, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to Agent or any Lender or with respect to its
liabilities, obligations and indebtedness arising under or in connection with
the Credit Agreement or any of the other Loan Documents; and

g.    In connection with the preparation of the FY2018 Audited Financial
Statements Borrower has not become aware of any items that are materially
different than as reported in the FY2018 Internally Prepared Financial
Statements.

 

4



--------------------------------------------------------------------------------

5.    Conditions Precedent. Borrower understands that this Agreement shall not
be effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

a.    Borrower shall have duly executed and delivered to Agent and each Lender
this Agreement;

b.    Borrower shall have paid to Agent for the account of each Lender providing
its consent to this Agreement, the Third Extension Fee;

c.    The representations and warranties of Borrower under the Credit Agreement,
the other Loan Documents and this Agreement, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided that the foregoing materiality qualifications shall not apply to
any representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

d.    Agent shall have received, in immediately available funds, all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs) incurred by Agent in connection with this Agreement and the transactions
contemplated hereby and invoiced to Borrower prior to the date on which this
Agreement is otherwise to become effective; provided that the failure to invoice
any such amounts to Borrower prior to such date shall not preclude Agent from
seeking reimbursement of such amounts, or excuse any Loan Party from paying or
reimbursing such amounts, following the effective date of this Agreement; and

e.    Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate in
connection with this Agreement.

6.    Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Section 2 hereof, the execution, delivery, and performance of this
Agreement shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Credit
Agreement or any other Loan Document, and shall not operate as a waiver of any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. The Credit Agreement, all promissory notes, guaranties,
security agreements, and all other instruments, documents and agreements entered
into in connection with the Credit Agreement and each other Loan Document shall
be and remain in full force and effect in accordance with their respective terms
and hereby are ratified, reaffirmed and confirmed by Borrower in all respects.

7.    No Waivers. The extension and agreements set forth herein shall be limited
precisely as written and shall not be deemed to be an extension or an agreement
to any other act by Borrower which is prohibited by the Credit Agreement. This
Agreement: (a) except as specifically provided in Section 2 above, in no way
shall be deemed to be a consent or an agreement on the part of Agent or any
Lender to waive any covenant, liability or obligation of Borrower, any Guarantor
or any third party or to waive any right, power, or remedy of Agent or any
Lender; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Credit Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents, including, without limitation, Agent’s or any Lender’s right to
demand strict performance of each Loan Party’s liabilities and obligations to
Agent and the Lenders and the Obligations under the Loan

 

5



--------------------------------------------------------------------------------

Documents at all times; (d) in no way shall obligate Agent or any Lender to make
any future amendments, waivers, consents or modifications to the Credit
Agreement or any other Loan Document; and (e) is not a continuing waiver with
respect to any failure to perform any Obligation. Borrower acknowledges and
agrees that: (i) except as expressly set forth herein, the Credit Agreement has
not been amended or modified in any way by this Agreement, (ii) neither Agent
nor any Lender waives any failure by Borrower to perform its Obligations under
the Credit Agreement or any of the other Loan Documents after giving effect to
the extension provided herein, and (iii) Agent and each Lender is relying upon
Borrower’s representations, warranties and agreements, as set forth herein and
in the Loan Documents in entering into this Agreement. Nothing in this Agreement
shall constitute a satisfaction of Borrower’s Obligations. This Agreement shall
be deemed to be one of the Loan Documents.

8.    Release. Borrower hereby, for itself, its successors, heirs, executors,
administrators and assigns (each a “Releasing Party” and collectively, the
“Releasing Parties”), releases, acquits and forever discharges Agent and each
Lender, and their respective directors, officers, employees, agents, attorneys,
affiliates, successors, administrators and assigns (“Released Parties”) of and
from any and all claims, actions, causes of action, demands, rights, damages,
costs, loss of service, expenses and compensation whatsoever which any Releasing
Party might have because of anything done, omitted to be done, or allowed to be
done by any of the Released Parties and in any way arising out of or connected
with the Credit Agreement or the other Loan Documents as of the date of
execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
including, without limitation, any specific claim raised by any Releasing Party,
(the “Released Matters”). Releasing Parties each further agrees never to
commence, aid or participate in (except to the extent required by order or legal
process issued by a court or governmental agency of competent jurisdiction) any
legal action or other proceeding based in whole or in part upon the Released
Matters. In furtherance of this general release, Releasing Parties each
acknowledges and waives the benefits of California Civil Code Section 1542 (and
all similar ordinances and statutory, regulatory, or judicially created laws or
rules of any other jurisdiction), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Releasing Parties each agree that this waiver and release is an essential and
material term of this Agreement and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages in
connection with the Released Matters. Each of the Releasing Parties represents
and warrants that it has not purported to convey, transfer or assign any right,
title or interest in any Released Matter to any other person or entity and that
the foregoing constitutes a full and complete release of the Released Matters.
Releasing Parties each also understands that this release shall apply to all
unknown or unanticipated results of the transactions and occurrences described
above, as well as those known and anticipated. Releasing Parties each has
consulted with legal counsel prior to signing this release, or had an
opportunity to obtain such counsel and knowingly chose not to do so, and
executes such release voluntarily, with the intention of fully and finally
extinguishing all Released Matters. Notwithstanding anything in this Agreement,
Borrower does not waive any of Agent’s or any Lender’s obligations under the
terms of the Credit Agreement as amended by this Agreement.

9.    Miscellaneous. Borrower acknowledges and agrees that the representations
and warranties set forth herein are material inducements to Agent and the
Lenders to deliver this Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. This Agreement and the Credit
Agreement shall be

 

6



--------------------------------------------------------------------------------

read together as one document. No course of dealing on the part of Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by Borrower of any provision of the Loan Documents shall not affect
any right of Agent or the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent and/or the Lenders, as applicable. No other Person shall be
entitled to claim any right or benefit hereunder, including, without limitation,
the status of a third party beneficiary hereunder other than Secured Parties.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California without reference to conflicts of law rules. If any
provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed herefrom or therefrom, as
applicable, and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been a part hereof or
thereof, as applicable. This Agreement shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Agreement or any part hereof to be drafted. The headings used in this
Agreement are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Agreement. This Agreement may be executed in any
number of counterparts, including by electronic or facsimile transmission, each
of which when so delivered shall be deemed an original, but all such
counterparts taken together shall constitute but one and the same instrument.

[Remainder of Page Left Blank]

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

BORROWER:     WAGEWORKS, INC.     By:  

/s/ Ismail Dawood

    Name:   Ismail Dawood     Its:   Chief Financial Officer

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

AGENT:     MUFG UNION BANK, N.A., as Agent     By:  

/s/ Kenneth J. Beck

    Name:   Kenneth J. Beck     Title:   Director LENDER:     MUFG UNION BANK,
N.A., as Lender, Swing Line Lender and L/C Issuer     By:  

/s/ Kenneth J. Beck

    Name:   Kenneth J. Beck     Title:   Director

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     WELLS FARGO BANK, N.A., as Lender     By:  

/s/ Henry L. Li

    Name:   Henry L. Li     Title:   Director

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     SUNTRUST BANK, as Lender     By:  

/s/ Christian Sumulong

    Name:   Christian Sumulong     Title:   Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     UMB BANK N.A., as Lender     By:  

/s/ Cory Miller

    Name:   Cory Miller     Title:   Senior Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     KEYBANK NATIONAL ASSOCIATION, as Lender     By:  

/s/ Marc Evans

    Name:   Marc Evans     Title:   Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     COMERICA BANK, as Lender     By:  

/s/ Bradley J. Bell

    Name:   Bradley J. Bell     Title:   Senior Vice President

[Signature Page to Reporting Extension Agreement]